DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-provisional nonstatutory double patenting as being anticipated over Claims 1-20 of US patent No: US11279377B2 (application 16/898,510). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 7 and 15 of 17/675,649 contains a broader independent claims than claim 1, 7-9 and 15 of the US patent 11279377 as shown below in the table.
Claim 1 of 17/675,649
Claim 1 of US patent 11279377B2
 A server device configured to communicate with a communication device mounted in a vehicle, the server device comprising a controller configured to execute:
acquiring a position of an emergency vehicle;

A server device configured to communicate with a communication device mounted in a vehicle, the server device comprising a controller configured to execute:
acquiring a position of an emergency vehicle,

identifying a non-emergency vehicle at a predetermined distance from the acquired position of the emergency vehicle;
specifying a non-emergency vehicle at a predetermined distance from the position of the emergency vehicle
transmitting, to a communication device mounted in the non-emergency vehicle, a request as information requiring the non-emergency vehicle to stop use of wireless communication.
transmitting, to a communication device mounted in the non-emergency vehicle, a communication stop request as information for prompting an occupant of the non-emergency vehicle to stop use of wireless communication.
Claim 7 of 17/675,649
Claim 7 of US patent 11279377B2
An in-vehicle device mounted in an emergency vehicle and configured to communicate with a device outside the emergency vehicle, the in-vehicle device comprising:

An in-vehicle device mounted in an emergency vehicle and configured to communicate with a device outside the emergency vehicle, the in-vehicle device comprising 
a controller configured to transmit, to a communication device mounted in a non-emergency vehicle, a request as information requiring the non-emergency vehicle to stop use of wireless communication when the non-emergency vehicle is a predetermined distance from a position of the emergency vehicle.
a controller configured to execute transmitting, to a communication device mounted in a non-emergency vehicle, a communication stop request as information for prompting an occupant of the non-emergency vehicle at a predetermined distance from a position of the emergency vehicle to stop use of wireless communication while the emergency vehicle is traveling for an emergency. Same for claims 8 and 9 
Claim 15 of 17/675,649
Claim 15 of US patent 11279377B2
An information processing method comprising:
acquiring a position of an emergency vehicle;
specifying a non-emergency vehicle at a predetermined distance from the acquired position of the emergency vehicle; and
transmitting a request as information requiring the non-emergency vehicle to stop use of wireless communication to a communication device mounted in the non-emergency vehicle.
A non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising:
acquiring a position of an emergency vehicle;
specifying a non-emergency vehicle at a predetermined distance from the position of the emergency vehicle; and
transmitting a communication stop request as information for prompting an occupant of the non-emergency vehicle to stop use of wireless communication to a communication device mounted in the non-emergency vehicle.


This is a non-provisional nonstatutory double patenting (anticipatory type) rejection because the patentably indistinct claims have been patented.

These are the corresponding dependent claims:
17/675,649 dependent claims
US patent 11279377B2 dependent claims
2- wherein the request includes information indicating a communication stop time as a time during which the use of the wireless communication is stopped.
2- wherein the communication stop request includes information indicating a communication stop time as a time during which the use of the wireless communication is stopped.
3- wherein the controller is configured to calculate the communication stop time based on at least one of a traveling speed of the emergency vehicle and congestion information of a route along which the emergency vehicle is traveling. 
3- wherein the controller is configured to calculate the communication stop time based on at least one of a traveling speed of the emergency vehicle and congestion information of a route along which the emergency vehicle is traveling.
4- wherein the controller is configured to transmit the request to the communication device of the non-emergency vehicle only when the position of the emergency vehicle is outside an area where a predetermined communication system is usable.
	
4- wherein the controller is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same concept but different writing.


5- wherein the controller is configured to transmit the request to the communication device of the non-emergency vehicle only when the position of the emergency vehicle is outside an area where a predetermined communication system is usable.
5- wherein the controller is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same concept but different writing.
6- wherein the controller is configured to transmit the request to the communication device of the non-emergency vehicle only when the position of the emergency vehicle is outside an area where a predetermined communication system is usable.
6- wherein the controller is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same concept but different writing.
8-a short-distance communication device configured to transmit the request to the non-emergency vehicle.
Similar to the concept of claim 4 of the patent application
9-wherein the predetermined distance from the position of the emergency vehicle is equal to a communicable range of the short-distance communication device.
Similar to the concept of claim 5 of the patent application
10- wherein the request includes information indicating a communication stop time as a time during which the use of the wireless communication is stopped.
10- wherein the communication stop request includes information indicating a communication stop time as a time during which the use of the wireless communication is stopped.
11- wherein the controller is configured to calculate the communication stop time based on at least one of a traveling speed of the emergency vehicle and congestion information of a route along which the emergency vehicle is traveling.
11- calculating, by the computer, the communication stop time based on at least one of a traveling speed of the emergency vehicle and congestion information of a route along which the emergency vehicle is traveling.
12- wherein the request includes information indicating a communication stop time as a time during which the use of the wireless communication is stopped. Same as claim 10 of patent application 
12- wherein the computer is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same as claim 13 of 17/675,649
13- wherein the controller is configured to transmit the request to the communication device of the non-emergency vehicle only when the position of the emergency vehicle is outside an area where a predetermined communication system is usable.
13- wherein the computer is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same concept but different writing.
14- wherein the controller is configured to transmit the request to the communication device of the non-emergency vehicle only when the position of the emergency vehicle is outside an area where a predetermined communication system is usable..
14- wherein the computer is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same concept but different writing.
16- wherein the request includes information indicating a communication stop time as a time during which the use of the wireless communication is stopped.
16- wherein the communication stop request includes information indicating a communication stop time as a time during which the use of the wireless communication is stopped.
17- wherein the communication stop time is based on at least one of a traveling speed of the emergency vehicle and congestion information of a route along which the emergency vehicle is traveling.
17- wherein the functions is further comprising calculating the communication stop time based on at least one of a traveling speed of the emergency vehicle and congestion information of a route along which the emergency vehicle is traveling. 
18- wherein the request is only transmitted to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is outside an area where a predetermined communication system is usable.
18- wherein the one or more processors is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same concept but different writing.
19- wherein the request is only transmitted to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable.
19- wherein the one or more processors is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same concept but different writing.
20- wherein the request is only transmitted to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable.
20- wherein the one or more processors is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same concept but different writing.


This is a non-provisional nonstatutory double patenting (anticipatory type) rejection because the patentably indistinct claims have been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 5712727298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664                                                                                                                                                                                           
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664